 

Exhibit 10.1

 

FIRST AMENDMENT TO

EQUIPMENT LEASE AGREEMENT

 

This FIRST AMENDMENT TO EQUIPMENT LEASE AGREEMENT (this “First Amendment”) is
dated effective as of February 14, 2018 (the “Effective Date”) and is entered
into by and between Bryan Medical Center, a Nebraska non-profit corporation
(“Hospital”) and GK Financing, LLC, a California limited liability company
(“GKF”).

 

Recitals:

 

WHEREAS, GKF and Hospital entered into a certain Equipment Lease Agreement dated
February 21. 2017 (the “Lease”), and desire to amend the Lease as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Agreement:

 

1.           Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.

 

2.           Additional Covenants of Hospital. The following sentence is hereby
added at the end of Section 10.1 of the Lease:

 

“To the extent permitted by applicable law and in recognition of (a) the
turnover and/or replacement from time to time of physician and physics personnel
from the Gamma Knife teams, and (b) the importance of proper training of Gamma
Knife team members, the parties agree that actual tuition costs incurred and
reasonable travel, meals, and lodging costs for physician and physics personnel
related to personnel training shall be reimbursed at a rate of ninety-two and
one-half percent (92.5%) by GKF to Hospital, subject to production of receipts
and any reasonably requested documentation; provided that (i) such payment is
consistent with Hospital policy; (ii) the training is conducted in a setting
that is conducive to the effective transmission of information; (iii) the
training is conducted by individuals with the proper qualifications and
expertise; (iv) no costs relating to the training provided hereunder shall be
passed on to any governmental payer; and (v) in the event GKF is prevented from
reimbursing Hospital for any of the foregoing reasons set forth in this
sentence, such event shall not be deemed to constitute a force majeure event
under this Agreement and/or excuse or delay Hospital’s performance under this
Agreement.

 

3.           Governing Law. This First Amendment shall be governed by and
construed under the laws of the State of Nebraska, without reference to its
principles of conflicts of law.

 



 - 1 - 

 

 

4.           Counterparts. This First Amendment may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which counterparts shall together constitute the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or electronic image scan transmission (such as a “pdf” file) will be
effective as delivery of a manually executed counterpart of the Agreement.

 

5.           Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this First
Amendment.

 

6.           Full Force and Effect. Except as amended by this First Amendment,
all of the terms and provisions of the Lease shall remain unchanged and in full
force and effect and, together with this First Amendment, represent the entire
agreement of the parties with respect to the Equipment and its use by Hospital.

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
day first written above.

 

GKF:   Hospital:       GK FINANCING, LLC   BYRAN MEDICAL CENTER           By:
/s/ Ernest A. Bates, M.D.   By: /s/ David Reese Name: Ernest A. Bates, M.D.  
Name: David Reese Title: Policy Committee Member   Title: Vice President Date:
3/8/18   Date: 3/7/18

 



 - 2 - 

